DETAILED ACTION
Final Rejection
Response to Amendment 
Applicant’s amendments, filed 05/02/2022 to claims are accepted. In this amendment, Claims 21 and 30 has been amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nyhavn (US 20130268198 (based on provisional filling date)).

Regarding Claim 21. Nyhavn teaches a method to detect a chemical in a subterranean reservoir comprising (fig. 2 & 3; [0051]-[0085]): 
simulating behavior of a chemical (i.e tracer) as the chemical moves from a reservoir to a location within a downhole tool (model world: fig.3; [0081]-[0083]); 
based on the simulation, using mathematical fitting to generate a model of the behavior (calculate concentration: fig.3; [0084]); 
using the downhole tool, sampling a downhole fluid containing the chemical (real world: fig. 3; [0050]-[0080]); 
characterizing a response of the downhole tool to the chemical using the model (knowledge base: fig. 3; [0085]), wherein charactering includes defining an interaction characteristic of the downhole fluid and downhole tool (Downhole tracer concentration shots are made from defined positions in the completion along the wellbore by shutting in or significantly reducing the flow topsides, thus allowing a local build-up of tracer concentration near each tracer carrier: [0006]; the calculation of the influx profile (qi), an abstract model well (1′) corresponding to the actual production well (1) is established, including a model transport path (P′) corresponding to said well's (1) transport path (P) downstream of, that is after said influx profile (qi), nearer to the wellhead: [0081-[0085]]; [0088]); and 
operating the downhole tool in response to the characterization (well control (control downhole trace making system): fig. 3;[0085]).  

Regarding Claims 22 and 31. Nyhavn further teaches  the model is matched to downhole test data; 
the model is comprised of a gaussian model, exponential model, or double exponential model; 
the model is derived from an approximation; or 
the model comprises an error function (history matching (i.e. measured and calculated): fig.3 ).  

Regarding Claims 23 and 36. Nyhavn further teaches the downhole tool is a formation tester, a fluid identification or contamination section of a downhole tool or a nuclear magnetic resonance ("NMR") section of a downhole tool (FIG.1,  6-8).  

Regarding Claims 24 and 32. Nyhavn further teaches the simulation is a numeric simulation or finite element simulation; or the simulation is performed as part of a pre-job operation (tracer migration path model: fig. 3).  

Regarding Claims 25, 33 and 38. Nyhavn further teaches the model is adjusted while the downhole tool is downhole(well control (control downhole trace making system): fig. 3;[0085]); or the model is used to determine a concentration of the chemical in the downhole fluid (calculated concentration: fig. 3).  

Regarding Claims 26 and 34. Nyhavn further teaches the chemical is at least one of H2S, mercury, CO2, tracer, water scaling chemical, sulfur containing species, a mercaptian, filtrate tracer, a radioactive tracer, Tritium, a bromide compound, an iodide compound, a fatty acid or Nitrate anion; or the chemical is a corrosive or adsorbing chemical (tracer: fig.3).  

Regarding Claims 27 and 35. Nyhavn further teaches the chemical is detected optically, electrically or chemically; or the chemical is detected using a Gas Chromatograph, sulfur detector or nuclear magnetic resonance ("NMR") device (chemically: [0071], [0076]).  

Regarding Claims 28 and 37. Nyhavn further teaches operating the downhole tool comprises predicting, planning or adjusting in real-time a sampling job in response to the characterization (real world based on interpretation report and knowledge base: fig. 3).  

Regarding Claims 29, 39 and 40. Nyhavn further teaches the simulation uses at least one of a composition, temperature, pressure, fluid flow rate or formation tester configuration (i.e. tracer: [0081]-[0085]); or the simulation is a steady state model (steady state: [00071]).

Regarding Claim 30. Nyhavn teaches A tool for sampling fluids including a chemical in a subterranean reservoir(fig. 4; [0039], [0088]), comprising: 
a formation tester having a sampling chamber(sampling device: claim 34; [006], [0021]-[0027]; fig.1); and
 a processor coupled (tracer analyzer: [0028]-[0030]; claim 34) to the formation tester to perform operations comprising(fig. 2 & 3; [0051]-[0085]): 
simulating behavior of a chemical as the chemical moves from a reservoir to the sampling chamber(model world: fig.3; [0081]-[0083]); 
based on the simulation, using mathematical fitting to generate a model of the behavior(calculate concentration: fig.3; [0084]); 
using the formation tester, sampling a downhole fluid containing the chemical(real world: fig. 3; [0050]-[0080]); 
characterizing a response of the formation tester to the chemical using the model(knowledge base: fig. 3; [0085]), wherein charactering includes defining an interaction characteristic of the downhole fluid and downhole tool (Downhole tracer concentration shots are made from defined positions in the completion along the wellbore by shutting in or significantly reducing the flow topsides, thus allowing a local build-up of tracer concentration near each tracer carrier: [0006]; the calculation of the influx profile (qi), an abstract model well (1′) corresponding to the actual production well (1) is established, including a model transport path (P′) corresponding to said well's (1) transport path (P) downstream of, that is after said influx profile (qi), nearer to the wellhead: [0081-[0085]]; [0088]); and 
operating the formation tester in response to the characterization(control downhole trace making system): fig. 3;[0085]).
Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 05/02/2022 in response to art rejection with respect to Claims 21  and 30, Applicant argues that Nyhavn does not tech the amended limitation, i.e. “wherein charactering includes defining an interaction characteristic of the downhole fluid and downhole tool”.
In response, the Examiner respectfully disagree because Nyhavn also teaches “wherein charactering includes defining an interaction characteristic of the downhole fluid and downhole tool” (Downhole tracer concentration shots are made from defined positions in the completion along the wellbore by shutting in or significantly reducing the flow topsides, thus allowing a local build-up of tracer concentration near each tracer carrier: [0006]; the calculation of the influx profile (qi), an abstract model well (1′) corresponding to the actual production well (1) is established, including a model transport path (P′) corresponding to said well's (1) transport path (P) downstream of, that is after said influx profile (qi), nearer to the wellhead: [0081-[0085]]; [0088]). As such the rejections have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864